Citation Nr: 0822126	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to special monthly compensation 
based on aid and attendance or housebound status.  The Board 
remanded this case for the RO to schedule a Board hearing in 
May 2007.  In May 2008, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board video 
conference hearing.  A transcript of the hearing is of 
record.

On June 19, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at his May 2008 Board hearing that his 
stepson and a friend come over to help him clean, cook or 
bring food, and cut his hair.  His daughter or neighbor also 
would drive him if he needed to go anywhere.  He indicated 
that he could not walk very far-even just going across the 
street tired him out-and that it took him about two hours to 
get up in the morning.  He mentioned that he seldom went 
anywhere.  He stated that he wore an apparatus to help 
stimulation of blood in his legs and that a nurse would come 
by his house to help take care of a lot of things.  He 
further testified that a doctor told him that he was getting 
worse.

The veteran was evaluated most recently for purposes of 
entitlement to special monthly compensation in July 2005.  
His service-connected disabilities include reflex sympathetic 
dystrophy of the bilateral lower extremities, each rated as 
60 percent disabling; status post total bilateral knee 
replacements, each rated as 30 percent disabling; disfiguring 
facial scars rated as 10 percent disabling; and tinnitus 
rated as 10 percent disabling.

Because the veteran has testified that his overall condition 
has worsened since he was last evaluated for purposes of 
entitlement to special monthly compensation in July 2005, the 
Board finds that, on remand, he should be provided another VA 
aid and attendance/housebound examination to determine 
whether he qualifies for special monthly compensation based 
on aid and attendance or housebound status.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for reflex sympathetic 
dystrophy of the bilateral lower 
extremities, status-post total bilateral 
knee replacements, disfiguring facial 
scars, and/or tinnitus in recent years.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for VA aid and 
attendance/housebound examination.  The 
claims folder must be made available to 
the examiner(s) for review.  In 
determining whether the veteran is in need 
of regular aid and attendance and/or is 
housebound due to his service-connected 
disabilities, the examiner should consider 
the following: (a) whether the veteran is 
unable to dress or undress himself, or to 
keep himself ordinarily clean and 
presentable; (b) whether he has frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without such aid; (c) 
whether he is unable to feed himself 
because of the loss of coordination of 
upper extremities or because of extreme 
weakness; (d) whether he is unable to 
attend to the wants of nature; 
(e) whether his physical or mental 
incapacity requires care or assistance on 
a regular basis to protect the veteran 
from the hazards or dangers incident to 
his daily environment; or (f) whether his 
conditions actually require that he remain 
in bed. 

3.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
special monthly compensation based on aid 
& attendance or housebound status.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

